IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40192

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 470
                                                  )
       Plaintiff-Respondent,                      )     Filed: April 30, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
JOSE TAPIA-LOPEZ,                                 )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order revoking probation and requiring execution of unified twelve-year sentence
       with three-year determinate term for possession of methamphetamine with intent
       to deliver, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                   and GRATTON, Judge

PER CURIAM
       Jose Tapia-Lopez was convicted of possession of methamphetamine with intent to
deliver, Idaho Code § 37-2732(a)(1)(A).        The district court imposed a unified twelve-year
sentence with a three-year determinate term, but after a period of retained jurisdiction, suspended
the   sentence   and    placed   Tapia-Lopez    on    probation.     Subsequently,    Tapia-Lopez
admitted to violating several terms of the probation, and the district court consequently revoked
probation and ordered execution of the original sentence. Tapia-Lopez appeals, contending that
the district court abused its discretion in failing to sua sponte reduce his sentence upon revoking
probation.

                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Tapia-Lopez’s original sentence without modification.          Therefore, the order
revoking probation and directing execution of Tapia-Lopez’s previously suspended sentence is
affirmed.




                                                2